DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20180124502) in view of Schilling (US4420526) and Cao (CN105237033).
It will be noted that the term “cotton” as used by applicant has been given a meaning of an conglomeration of fibers and not to be interpreted as being fibers of the plants of the Gossypium genus. The terms has further been considered to not require natural or organic fibers of any kind. 
With respect to claim 1 Liu discloses a method of preparing a sound proofing piece comprising:
Preparing perforated sound absorbing cotton matched with a preset cavity in shape (the step of preparing is implicit in the presence of the element of the apparatus, the method step of preparing is broad enough to encompass any and all means of forming the article which is taught to exist by the apparatus);
Mixing sound absorbing material powder with a solvent to prepare a sound absorbing slurry (see paragraph 8); 

Liu does not disclose drying the perforated sound absorbing cotton impregnated with the sound absorbing slurry to remove a liquid in the perforated sound-absorbing cotton.
The use of a wet molding and then drying process to remove liquid from a fibrous article to be shaped is well known in the art. Schilling discloses such a method of forming an irregularly shaped panel (column 2 lines 25-30).
It would have been obvious to one of ordinary skill in the art to sue a known formation technique of forming the panel while wetted and then drying into the desired shape as taught by Schilling with the sound absorption article to be formed by the methods of Liu. The motivation for doing so would be to arrive at expected results from a conventional technique. 
Liu in view of Schiulling does not disclose a template agent. 
Cao (see flammable material framework) discloses a template agent for the formation of a sound absorber. 
It would have ben obvious  to combine the teachings of the template agent with the device of Liu to allow for simplicity on the formation of the desired three dimensional shape. 
With respect to claim 2 Liu as modified discloses the invention as claimed except expressly polyurethane or melamine as the materials to form the absorbing cotton.  The selection of any known material that is used or has been used in the field of acoustic would have been obvious to select to one of ordinary skill in the art.  The selection of such polymers as claimed would have been an obvious matter of selecting for acoustical properties and durability. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With respect to claim 4 Regarding the selection of less than 0.5mm and the claimed percentage it would have been a matter of tuning the structure to arrive at such values. The size of the openings and the percentage thereof would determine in part the sounds to be absorbed. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 5 Liu (paragraph 33) further discloses wherein the sound absorption material powder is zeolite of white carbon black. 
With respect to claim 6 Liu as modified discloses the invention as claimed except expressly wherein the template agent accounts for 1-35% of the slurry by mass. This would have been an obvious vale to select based upon the desired shape. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 7 Liu as modified  discloses the use of a binding agent, regarding the selection of materials, the use of resin is disclosed by Schilling (column 1 lines 35-40). The selection of the range would have been an obvious matter to allow for proper adhesion. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 8 regarding the presence of nitrogen, Schilling discloses air, air is known to have a component of nitrogen. Regarding the temperature range it would have been obvious to select a temperature range that would activate the chemical binder or resinous materials. Further it has been 
With respect to claim 9 regarding the selection of a roasting temperature, Cao discloses the need to raise the temperature high enough to remove the flammable templating  agent. The selection of such a temperature range would have been obvious to one of ordinary skill in the art as would the heating rate.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 10 Liu as modified discloses a sound absorbing piece wherein the sound absorbing piece is provided with sound absorbing cotton into which sound absorbing material powder if adhered, the perforated sound absorbing cotton is made from polyurethane or melamine (obvious materials to select) cells with apertures of less than 0.5mm account for more than 85% of all cells in the perforated sound absorption cotton (as would be obvious to select to control the desired sound characteristics) and the sound absorbing material powder at least comprises zeolite powder (as taught by Liu) or white carbon black.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koga (US11168474) discloses a sound insulation sheet; Qiu (US20170276540) discloses a device with sound absorbing element within a speaker; Oda (US20020193234) discloses a porous sound absorption particle; Chenoweth (US5272000) discloses a nonwoven fibrous product; Doerer (US4474846) discloses a moldable fibrous mat; McMillian (US3444277) discloses a method for molding sound absorption particles. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837